Citation Nr: 0200087	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from July 1942 to April 1945.  
The appellant is the veteran's widow.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

The Board notes that the appellant in her notice of 
disagreement and substantive appeal indicated that she was 
appealing the denial Dependency and Indemnity Compensation 
(DIC).  It is unclear whether she is claiming entitlement 
under 38 U.S.C.A. § 1318 (West 1991).  It is requested that 
the RO contact the appellant in order to clarify this matter.  
In this regard, the Board has imposed a temporary stay on the 
adjudication of claims based on entitlement under 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the VA to conduct expedited rulemaking which 
will either explain why certain regulations - 38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106 - are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations so 
that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims will remain 
in effect pending the completion of the directed rulemaking.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The RO notified the appellant of the VCAA in the July 2001 
supplemental statement of the case.  Subsequently, the 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The official death certificate reflects that the veteran died 
in February 1999 with the cause of death reported as coronary 
artery disease.  At the time of his death service connection 
was in effect for residuals of a shell fragment wound to the 
right arm with a fracture and malunion of the humerus, 
extension deformity of the thumb and fingers, and palsy of 
the radial nerve, rated as 70 percent disabling.  He was also 
entitled to special monthly compensation on account of the 
loss of use of one hand.

The appellant contends that the veteran had a nervous 
disorder since his military service, to include his combat, 
and that this condition contributed to the coronary artery 
disease which led to his death.  She has indicated that he 
did not seek treatment for this disorder.  She also states 
that his service-connected right arm disability (which was 
rated 70 percent disabling) caused the veteran's constant 
pain, thus, rendered him unable to do regular cardiovascular 
exercise. 

A review off the evidence reflects a scarcity of medical 
evidence regarding treatment prior to 1993.  The evidence 
reflects that the veteran received treatment at VA facilities 
beginning in 1983.  In October 2001 the appellant's 
representative requested another remand for further 
evidentiary development.  In light of these facts, additional 
development is deemed necessary.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment the veteran received from April 
1945 to his death.  

3.  The claims folder is to be referred 
to a VA cardiovascular specialist for 
review, including any additional evidence 
received pursuant to the current remand.  
The VA cardiovascular specialist is 
requested to render the following 
opinions: 

a.  Whether it is as likely as not that 
the veteran's service-connected residuals 
of a shell fragment wound of the right 
arm caused or aggravated his heart 
disease or contributed materially and 
substantially to cause death?  The 
examiner should consider the appellant's 
assertion regarding the veteran's 
inability to exercise because of the 
right arm disorder as it relates to the 
development or exacerbation of his heart 
disease.

b.  If no, whether there service 
connected disability resulted in such 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  A complete rational for any 
opinion expressed should be include in 
the examiner's report.

A complete rational for any opinion 
expressed should be include in the 
examiner's report.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

